Name: Council Regulation (EC) No 65/1999 of 18 December 1998 allocating, for 1999, catch quotas between Member States for vessels fishing in the zone of the Russian Federation
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 L 13/128 EN Official Journal of the European Communities 18.1.1999 COUNCIL REGULATION (EC) No 65/1999 of 18 December 1998 allocating, for 1999, catch quotas between Member States for vessels fishing in the zone of the Russian Federation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission; Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in Article 3 of the agreement on fisheries of 11 December 1992 concluded between the Government of the Kingdom of Sweden and the Government of the Russian Federation, the Community, on behalf of the Kingdom of Sweden, held consultations with the Russian Federation concerning their mutual fishing rights for 1999; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1999 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1999, the results of the consultations held with the Russian Federation; Whereas, in order to ensure the efficient management of the catch possibilities available in waters of the Russian Federation, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2); Whereas additional conditions for the year-to-year management of TACs and quotas, in accordance with the provisions laid down in Article 2 of Regulation (EC) No 847/96 (3), were not agreed with the Russian Federation; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1999 vessels flying the flag of a Member State are hereby authorised to make catches in waters falling within the fisheries jurisdiction of the Russian Federation and within the quota limits set out in the Annex. Article 2 Stocks referred to in the Annex shall not be subject to the conditions stipulated in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). (3) OJ L 115, 9.5.1996, p. 3. L 13/129EN Official Journal of the European Communities18.1.1999 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER ANNEX Allocation of Community catch quotas in the fishing zone of the Russian Federation for 1999 (in metric tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Cod III d 150 Sweden 150 (1) (3) Sprat III d 2 450 Sweden 2 450 (2) (3) (1) A maximum of seven vessels are allowed to fish simultaneously. (2) A maximum of ten vessels are allowed to fish simultaneously. (3) However, not more than ten vessels (for both cod and sprat fisheries) are allowed to fish simultaneously in the Russian area.